          Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                 PageID.5        Page 1 of 28




                                                                                                                        NXC / ALL
                                                                                                     Transmittal Number: 19532530
Notice of Service of Process                                                                            Date Processed: 03/21/2019

Primary Contact:           Robin Barber
                           Trilogy Health Services, LLC
                           303 N Hurstbourne Pkwy
                           Ste 200
                           Louisville, KY 40222-5158

Electronic copy provided to:                   Tara Clayton
                                               Rachel Hammons
                                               Angela Gruebbel
                                               Theresa Vaughn

Entity:                                       Trilogy Healthcare Of Lapeer, LLC
                                              Entity ID Number 3694077
Entity Served:                                Trilogy Healthcare of Lapeer, LLC, d/b/a Stonegate Health Campus
Title of Action:                              Brenda Kleinknecht vs. Trilogy Healthcare of Lapeer, LLC, d/b/a Stonegate
                                              Health Campus
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Lapeer County Circuit Court, MI
Case/Reference No:                            19-052618-CZ
Jurisdiction Served:                          Michigan
Date Served on CSC:                           03/20/2019
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Alec S. Gibbs
                                              810-239-9470

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                Exhibit A
              Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                               PageID.6          Page 2 of 28
                                                                       Original - Court                                        2nd copy - Plalntiff
      Approved, SCAO                                                   1st copy - Defendant                                    3rd copy - Retum
             STATE OF MICHIGAN                                                                                                     CASE NO.
                            JUDICIAL DISTRICT
    Lapeer                    JUDICIAL CIRCUIT                             SUMMONS                                 19             ffi~`.
                             COUNTY PROBATE                                                                    .m, O 5 2 6 11 p
                                                                                                       19
         addrress                                                                                                                                             no.
    255 Clay Street, Lapeer, MI 48446                                                                                                       810-667-0358

    BRENDA KLEINKNECHT                                                                     TRILOGY HEALTHCARE OF
                                                                                           LAPEER, LLC, d/b/a STONEGATE
                                                                                  v        HEALTH CAMPUS

                                                                                           REGISTERED AGENT:
    Plaintiffs attomey, bar no., address, and telephone no.                                CSC-LAWYERS INCORPORATING SERVICE
    LAW OFFICE OF GREGORY T. GIBBS                                                         601 ABBOT ROAD
    By: Gregory T. Gibbs (P26440)                                                          EAST LANSING, MI 48823
    By: Alec Scott Gibbs (P73593)
    717 S. Grand Traverse, Flint, MI 48502
    810-239-9470
    Instntctlons: Check the items below that apply to you and provide any required Informatlon. Submit this form to the court clerk along with your complaint and,
    if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

    Domestic Relations Case
    ❑ There are no pending or resoived cases within the jurisdiction of the famiiy division of the circuit court invoiving the famiiy or
       family members of the person(s) who are the subject of the compiaint.
    ❑ There is one or more pending or resoived cases within the jurisdiction of the famiiy division of the circuit court invoiving
      the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
      (fotm MC 21) listing those cases.
    ❑ It is,unknown if there are pending or resoived cases within the jurisdiction of the famiiy division of the circuit court invoiving
      the famiiy or famiiy members of the person(s) who are the subject of the compiaint.

Civil Case
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
❑ MDHHS and a contracted heaith pian may have a right to recover expenses in this case. I certify that notice and a copy of
   the compiaint will be provided to MDHHS and (if appiicabie) the contracted heaith pian in accordance with MCL 400.106(4).
~ There is no other pending or.resoived civil action alising out of the same transaction or occurrence as alleged in the
   compiaint.
❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the compiaint has

       been previously filed in ❑ this court, ❑                                                                                                  Court, where

       it was given case number                                            and assigned to Judge

       The action ❑ remains ❑ is no longer pending.

    Summons section completed by court clerk.                            ISUMMONS I


    NOTICE TO THE DEFENDANT: In the name of the peopie of the State of Michigan you are notified:
    1. You are being'sued.
    2. YOU HAVE 21 - DAYS,after receiving this summons and a copy of the compiaint to file a written ansv+rer with the court and
       serve a.copy on the other party, or take other iawful action with the court (28 days if you were served by mail or you were
       senred outside this state).            -
    3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
       demanded in the compiaint.
    4. If you require special accommodations to use the court because of a disabiiity or if you require a foreign language interpreter
       to help you fully participate in court proceedings, piease contact the coyrtfimmediateiy to make arrangements.

!         o%o/ / '         l "1        1 `7 r r/ ,S -
    "This summons is invalid unless senred on or before Its exp

Mc oi (1/19) SUMMONS                                                                                     MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
        Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                             PageID.7         Page 3 of 28
                                                                                                                      SUMMONS
                                                    PROOF OF SERVICE               Case No. 19              CD
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                      CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                  ❑ OFFICER CERTIFICATE                           OR            ❑ AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being  first duly sw6rn, I state that I am a legally competen
court officer, or attomey for a party (MCR 2.104[A][21),             adult who is not a party or an officer of a corporate party,
and that: (notarizatton not requin:d)                                and that: (notarization required)

❑ I served personally a copy of the summons and complaint.
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                     List all documents served with the summons and compiaint



                                                                                                                             on the defendant(s):

              name




❑ I have personally attempted to serve the stimmons and complaint, togetherwith any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendanrs name                                    Complete address(es) of service                                            Day, date, gme




I declare under the penalties of peryury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee            Miles traveled Fee                                     Signature
$                                      $
Incorrect address fee Mlles traveled Fee               TOTAL FEE              Name (type or print)
$                                      Is              $
                                                                              Title
Subscribed and swom to before me on                                                ,                                             County, Michigan.
                                                Date
My commission expires:                                           Signature:                                                             -      -
                              Date '        ~                                   Deputy court derk/Notary publlc
Notary public, State of Michigan, County of

                                            ACKN016YLEDGMENT OF SERVICE
I acknowledge that I have received service of the sumrrtons and complaint, together with
                                                                                                             Attachments

                                                           on
                                                                Day, date, Ume
                                                                    on behalf of
Signature
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                 PageID.8     Page 4 of 28




                    LA111/ OFFICE OF GREGORY T. GIBBS
                                    ATTORNEYS AT LAVIi
                                 717 S. Grand Traverse St.
                               FLINT, MICHIGAN 48502-1118
                                 www.gibbsiawoffice.com
                             email: greggibbs5l @sbcglobal.net

GREGORY T. GIBBS                                                  TELEPHONE (810) 239-9470
ALEC SCOTT GIBBS                                                  FACSIMILE (810) 235-2468

                                        March 18, 2019

CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Trilogy Healthcare of Lapeer, LLC
c/o CSC-Lawyers Incorporating Service
601 Abbott Road
East Lansing, Michigan 48823

       Re:    B. Kleinknecht vs Trilogy Healthcare of Lapeer, LLC
              Lapeer County Case no.: 19-052618 CZ

Dear Sir/Madam:

       Enclosed please find a copy of the Summons and Complaint for the above-referenced
matter which was recently filed with the Lapeer County Circuit Court.

      Also enclosed you will find Plaintiff's First Set of Interrogatories and Plaintiff's First
Request for Production of Documents to Defendants.

        Please turn this matter over to your attorney or insurance company as an answer must
be filed within twenty-eight (28) days pursuant to MCR 2.108 (A). The Interrogatories and
Request for Production of Documents must be answered within forty-two days.


                                                   S' er ly,


                                                   Ke ie Di n,
                                                   Legal Assistant
/ked
Enclosures
          Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                               PageID.9             Page 5 of 28
                                                                    Original - Court                                        2nd copy - Plaintiff
  Approved, SCAO                                                    1st copy - Defendant                                    3rd copy - Retum
          STATE OF MICHIGAN                                                                                                              NO-
                         JUDICIAL DISTRICT
                                                                        SUMMONS
                                                                                                       19         ® ~ ~ ~ ?1W
Lapeer                    JUDICIALCIRCUIT                                                                       19            -'~
                         COUNTY PROBATE                                                                                       CZ                   yl)
Court address                                                                                                                            Count tetephone no.
255 Clay Street, Lapeer, MI 48446                                                                                                        810-667-0358
Plaintiff s name(s), address(es), and teiephone no(s).
 BRENDA KLEINKNECHT                                                                     TRILOGY HEALTHCARE OF
                                                                                        LAPEER, LLC, d/b/a STONEGATE
                                                                               v        HEALTH CAMPUS

                                                                                       REGISTERED AGENT:
Plaintiffs attomey, bar no., address, and telephone no.                                CSC-LAWYERS INCORPORATING SERVICE
 LAW OFFICE OF GREGORY T. GIBBS                                                        601 ABBOT ROAD
 By: Gregory T. Gibbs (26440)                                                          EAST LANSING, MI 48823
 By: Alec Scott Gibbs (P73593)
 717 S. Grand Traverse, Flint, MI 48502
810-239-9470
Instructlons: Check the items below that apply to you and provide any required information. Submit this form to the court cierk aiong with your complaint and,
if necessary, a case inventory addendum (fonn MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
  family members of the person(s) who are the subject of the complaint.
❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
  (form MC 21) listing those cases.
❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint.

Civil Case
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
~ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in ❑ this court, ❑                                                                                                   Court, where

   it was given case number                                            and assigned to Judge

   The action ❑ remains ❑ is no longer pending.

Summons section compieted by court clerk.                              SUMMONS


NOTICE TO THE.DErr'EWDAR9T: In the name of the people of the State of Michigan you are notified:
1. You are being~ued.
2. YOU HAVE 2fDAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a,opy on the other party or Yake other lawful action with the court (28 days if you were served by mail or you were
   served outside_this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in coult proceedings, please contact the court immediately to make arrangements.
Issue dat                           Expiration date•                       Court cie
     ~ —                                    i            —
 °This summons is invalid uniess served on or before Its expiration date. Tnis document mustpe seaietl by the seal of the court.

Mc o1 (1/19) SUMMONS                                                                                 MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
        Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                              PageID.10        Page 6 of 28
                                                                                                                      SUMMONS
                                                    PROOF OF SERVICE                                        Case No. 19      CD
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                            CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                  ❑ OFFICER CERTIFICATE                                  OR                      ❑ AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                      Being first duly swdrn, I state that I am a legally competen
court officer, or attorney for a party (MCR 2.104[A][2]),                              adult who is not a party or an officer of a corporate party,
and that: (notarization not required)                                                  and that: (notarization required)

❑ 1 served personally a copy of the summons and complaint.
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                     List all documents served with the summons and complaint




                                                                                                                             on the defendant(s):
              name




❑ I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
  and have been unable to complete service.
              name




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee            Miles traveled Fee                                    Signature
$                                      $
                                                                             Name (type or print)
Incorrect address fee Miles traveled Fee               TOTAL FEE
$                                      Is              $
                                                                             Title

Subscribed and swom to before me on                                                ,                                         _ County, Michigan.
                                                Date

My commission expires:                                          Signature:
                              Date '                                            Deputy court clerk/Notary publ9c

Notary public, State of Michigan, County of

                                            ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments            -

                                                           on

                                                                   on behalf of
Signature
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19            PageID.11          Page 7 of 28



                          STATE OF MICHIGAN
                 IN THE LAPEER COUNTY CIRCUIT COURT

BRENDA KLEINKNECHT                                         0 2
                                                             y.
                                                             5
                                                                       q


                                                  ~ ~ 'V      1 i ~j   WD' y~ ~ ©    /

                   Plaintiff,                CASE NO.: 1-L90\-/c/M          M   ~'l~~
vs.                                          JUDGE: M9CK 0., HOLOWA
TRILOGY HEALTHCARE OF
LAPEER, LLC, d/b/a STONEGATE
HEALTH CAMPUS

                   Defendant.

LAW OFFICE OF GREGORY T. GIBBS
By: Gregory T. Gibbs (P26440)
By: Alec Scott Gibbs (P73593)
Attorneys for Plaintiff
717 S. Grand Traverse
Flint, Michigan 48502
(810) 239-9470
2reggibbs5l @sbcglobal.net
gibbsale@ g~mail.com


                                  COMPLAINT
                                       AND
                         DEMAND FOR ,TURY TRIAL


      NOW COMES Plaintiff, by and through her attorneys, LAW OFFICES OF

GREGORY T. GIBBS and for her COMPLAINT against defendant Trilogy

Healthcare of Lapeer, d/b/a Stonegate Health Campus, states as follows:

                        PARTIES AND TURISDICTION

1.    This is an action for violations of the Michigan Persons with Disabilities Act.
                                         1
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19        PageID.12   Page 8 of 28



2.   At all times relevant to this complaint, Plaintiff Brenda Kleinknecht was a

     resident of the County of Lapeer, State of Michigan.

3.   Defendant Trilogy Healthcare of Lapeer, is a Foreign Limited Liability

     company which does business under the assumed name of Stonegate Health

     Campus. Defendant does business     in   the in the State of Michigan, with its

     principal place of business in the County of Lapeer.

4.   Plaintiff suffers from diabetes and at the time of her employment with

     Defendant and continuing, she is a person with disabilities or perceived

     disabilities as defined by MCL 37.1103(d).

                          FACTUAL ALLEGATIONS

5.   Plaintiff incorporates by reference paragraphs 1-4 above.
                                                         I


6.   Plaintiff began working for Defendant in February of 2017 and was employed

     continuously by Defendant until she was discharged in April of 2018.

7.   Throughout her employment with Defendant, Plaintiff served as a Certified

     Nurse's Assistant, in an an hourly, non-management position in Defendant's

     Lapeer County campus.

8.    At the time Plaintiff was hired, she was placed on a 4 day work week.

9.   Plaintiff suffers from diabetes and suffered from diabetes during the time that

     she was employed by Defendant.

                                       PA
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19         PageID.13    Page 9 of 28



10.   Plaintiff advised Defendant that she suffered from diabetes and advised

      Defendant that given her diabetes, she would require certain accommodations

      specifically in work scheduling so as to to enable her to monitor and maintain

      her health.

11.   In April of 2017, Plaintiff was assigned to a hall in the facility where she

      worked which, due to staff'ing, did not allow her to take the breaks necessary

      to monitor her health needs. Plaintiff requested reassignment to a different area

      where she could take the breaks necessary to monitor her condition.

12.   Plaintiff maintained perfect attendance during the months of May, October

      and November of 2017 for which she received a bonus.

13.   On or about December 7, 2017 Plaintiff and other employees were advised that

      every employee would be placed on a 5 day work week and that if they were

      unable to accept the 5 day work week, the only other option was assignment

      to a 3 day work week. Defendant further informed employees that in order to

      be assigned to a work schedule of less than a 5 day work week, the employee

      was required to submit a request to be removed from the 5 day or full time

      work schedule and that said request had to be submitted 30 days before the

      employee was to be removed from full time.

14.   On or about December 8, 2017, Defendant issued a new work schedule placing

                                         -3-
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19          PageID.14    Page 10 of 28



      all employees on a 5 day work week. Plaintiff did not have sufficient time to

      submit a 30 day written request to be assigned to the 3 day work week.

15.   On or about December 18, 2018, Plaintiff contacted Defendant's Corporate

      Compliance to request assistance with obtaining an accommodation to a work

      schedule of fewer than 5 days per week.

16.   In late December of 2018, Plaintiff obtained written confirmation from her

      doctor of her disability and of the need for an accommodation.

17.   Upon receipt of the letter from her doctor confirming her condition and the

      need for an accommodation, Plaintiff attempted on several occasions to

      provide the information to her supervisors who were reluctant to take the

      letter. She was finally able to deliver the letter confirming her disability to the

      scheduler on December 27, 2017.

18.   Plaintiff received no response from Defendant to her request for an

      accommodation so on January 2, 2018, she contacted the scheduler and was

      advised that the only accommodation they were willing to make would be to

      allow her to over month's work schedule to work a 5 day work week, followed

      by a 4 day work week, followed by a 5 day work week and on the fourth week,

      she would have to be on call to come in as needed.

19.   In response to Defendant's "accommodation" offer, Plaintiff explained that she

                                          -4-
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19        PageID.15    Page 11 of 28



      was unable to work the hours offered due to her diabetes as she was

      experiencing loss of consciousness which resulted in her having to call in and

      miss scheduled work days, but they declined to accept the letter. Plaintiff

      again requested a 4 day work week.

20.   On January 10, 2018 Plaintiff provided her employer with another doctor's

      note. She was informed by a supervisor that no one else with diabetes required

      this accommodation. The supervisor also filled out a form and had Plaintiff

      sign it, but Plaintiff was not provided with a copy of the signed form.

21.   Plaintiff filed a complaint against her employer alleging violations of state and

      federal law in their failure to accommodate her disability.

22.   In February of 2018, Defendant continued to refuse to adhere to Plaintiff's

      accommodation.

23.   Throughout the course of seeking an accommodation, Plaintiff was subject to

      harassment because of her disability accommodation.

24.   Defendant repeatedly refused to honor Plaintiff's accommodation.

25.   Defendant began issuing warnings to Plaintiff for alleged violations of

      company policy. These warnings were pretextual and designed to support

      Defendant's decision to terminate Plaintiff for requesting an accommodation

      and filing a complaint with federal and state agencies alleging discrimination

                                         -5-
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19         PageID.16    Page 12 of 28



      on the basis of disability.

26.   On April 2, 2018, Plaintiff was terminated because of her disability and her

      complaints regarding her discriminatory treatment.

                                     COUNT I

           Violations of the Michigan Persons with Disabilities Act

27.   Plaintiff incorporates the preceding paragraphs, 1-27, as though fully set forth

      herein.

28.   Plaintiff is a person with disabilities or perceived disabilities as defined by

      MCL 37.1103(d).

29.   Plaintiff was subject to harassment and retaliation on the basis of her disability

      or disabilities or on the basis of her perceived disability or disabilities when

      she was disciplined, and ultimately discharged.

30.   As a direct and proximate result of Defendant's actions, Plaintiff has suffered

      lost wages, benefits, loss of employment opportunities and emotional damages.

      WHEREFORE Plaintiff requests all damages allowable under the law

including the following:

      Compensatory damages in whatever amount they are found to be entitled.

      Liquidated damages in whatever amount Plaintiff is found to be entitled.

      An award of interests, costs, and reasonable attorney fees and expert witness

                                          IN
                                           .
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19           PageID.17    Page 13 of 28



fees.

        Whatever other legal and equitable relief appears appropriate at the time of

final judgment.

Dated: February 19, 2019                         Respectfully Submitted,

                                                 Law Offices of Gregory T. Gibbs


                                                 Alec S. Gibbs
                                                 BY: GREGORY T. GIBBS (P-26440)
                                                 BY: ALEC SCOTT GIBBS (P-73593)
                                                 Attorneys for Plaintiff
                                                 717 S. Grand Traverse St.
                                                 Flint, Michigan 48502
                                                 greggibbs51@sbcglobal.net
                                                 (810) 239-9470

                           DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on the claims set forth in their complaint.

Dated: February 19, 2019                         Respectfully Submitted,

                                                 Law Offices of Gregory T. Gibbs


                                                 Alec S. Gibbs
                                                 BY: GREGORY T. GIBBS (P-26440)
                                                 BY: ALEC SCOTT GIBBS (P-73593)
                                                 Attorneys for Plaintiff
                                                 717 S. Grand Traverse St.
                                                 Flint, Michigan 48502
                                                 greggibbs51@sbcglobal.net
                                                 (810) 239-9470

                                           -7-
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19           PageID.18    Page 14 of 28



                                STATE OF MICHIGAN
                       IN THE LAPEER COUNTY CIRCUIT COURT

BRENDA KLEINKNECHT

                     Plaintiff,                 CASE NO.: 19-052618-CZ
 vs.                                            JUDGE: NICK HOLOWKA

 TRH.OGY HEALTHCARE OF
 LAPEER, LLC, d/b/a STONEGATE
 HEALTH CAMPUS

                     Defendant.

LAW OFFICE OF GREGORY T. GIBBS
By: Gregory T. Gibbs (P26440)
By: Alec Scott Gibbs (P73593)
Attorneys for Plaintiff
717 S. Grand Traverse
Flint, Michigan 48502
(810) 239-9470
greggibbs51. @sbcglobal.net
2ibbsale@gmail.com



               PLAINTIFF'S FIRST SET OF INTERROGATORIES
              AND REQUEST FOR PRODUCTION OF DOCUMENTS
                              TO DEFENDANT


To:    Defendant Triology Health Care of Lapeer, LLC d/b/a
       Stonegate Health Campus


       NOW COMES Plaintiff, by and through her attorneys, the Law Office of Gregory

T. Gibbs, and requests the following interrogatories be answered under oath separately by

the Defendant , and that pursuant to MCR 2.309(B)(4) answers be served on Plaintiff

within forty two (42) days from the date these interrogatories are served on Defendant.
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19               PageID.19      Page 15 of 28



        The information sought must be given, whether secured by Defendant's agent,

 representative, attorney or any other person who has made this knowledge known to

 Defendant, or from whom Defendant can get this information, and is competent to testify

 as to the facts stated.

        The term "document", when used herein, means the original or copies of any

 written, recorded, graphic matter, photographic matter or sound reproduction, however

 produced or reproduced, including, but not limited to, any book, pamphlet, periodical,

 letter, correspondence, telegram, contract, estimate, report, memorandum, inter-office

 communication, working paper, record, study, paper, worksheet, cost sheet, estimating

sheet, bids, bills, time cards, work records, chart, graph, index, data sheet, data processing

 card, tape, disc, site on the internet cloud, emails, electronic information as that term is

described in MCR 2.302(A)(5). recordings, transcriptions thereof, and all other memorials

of any conversations, meetings, and conferences, by telephone or otherwise, and any other

writing or recording, however produced or reproduced, which is in the Defendant's

possession, custody or control or in the possession, custody or control of any agent,

officer or employee of Defendant or of Defendant's attorney.

        The term "identify" when used with reference to a document shall mean a

statement of the date thereof, the author and, if different, the signor or signors, the

addresses, its present or last known location or custodian and all other means of

identifying it with sufficient particularity to satisfy the requirements for its identification


                                                2
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19             PageID.20     Page 16 of 28



in a motion for its production, pursuant to the Michigan Court Rules. If any such

 document was, but is no longer, in Defendant's possession or subject to Defendant's

 control, state the disposition which was made of it, the reason for such disposition and

 date thereof. In the alternative, production of documents responsive to the Interrogatories

 shall constitute sufficient identification of such documents.

        The term "the combined Southeastern Michigan refers to the geographical area

 including the following Michigan counties: Genesee County, Lapeer County, Livingston

 County, Macomb County, Monroe County, Oakland County, Saint Clair County,

 Washtenaw County, Wayne County, Midland County, Bay County, Saginaw County,

 Huron County, Tuscola County, and Sanilac County.

        These interrogatories are deemed to be continuing and the said answers are to be

 supplemented in a reasonable time prior to trial with respect to those Interrogatories to

 which additional information is obtained by Defendants or Defendant's counsel.

                                  INTERROGATORIES

 INTERROGATORY:

 1.     Please identify the person answering these interrogatories and the relationship of

        the person to Defendant. Please also identify each and every person consulted by

        Defendant in preparing the answers to these Interrogatories and indicate which

        answers each person contributed or was asked to contribute.




                                               3
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19            PageID.21     Page 17 of 28



INTERROGATORY:

 2.     Please identify each document referred to in Defendant's answers to these

        Interrogatories or which was consulted by Defendant or any other person named in

        Defendant's answer to Interrogatory 1, in preparing the answers to these

        Interrogatories.



2.




 INTERROGATORY:

 3.     Please identify the person having the most knowledge of, or greatest access to, the

        information sought and given in response to each of these Interrogatories.
           ~~
~~~\f►
     ~~~i~ ~'►


3.




 INTERROGATORY:


                                             rd
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19           PageID.22    Page 18 of 28



4.    Please state whether Defendant has liability insurance (as that term is described in

      MCR 2.302 (B)(2)) or other payment agreement covering any type of claim that

      could be asserted in any type of lawsuit. If so, please provide the following

      information with regard to any such liability insurance or other payment

      agreement:

      a.     The name of the issuing insurance company or payment group;

      b.     The date the insurance policy or payment agreement was issued;

      C.     The name, address,'telephone number and job title of the person who issued
             the policy or payment agreement;

       d.    The scope of the insurance policy or payment agreement coverage;

       e.    The amount of coverage and the claims to which coverage applies; and,

       f.    The amount of annual premium.

 ANSWER:

El




 INTERROGATORY:

 5.    Is the Corporate Defendant named in the heading to these Interrogatories) (Trilogy

       Health Care of Lapeer, LLC d/b/a Stonegate Health Campus) the correct name of

       the entity by which Plaintiff was employed? If not, please provide the correct

       name, address, and telephone number.

                                            ~7
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19           PageID.23        Page 19 of 28




5.




 INTERROGATORY:

 6.   Please state the name, title, address and telephone number of each and every

      person that Defendant has any reason to believe may have knowledge of the facts

      of this case or of discoverable material concerning this case (as those persons term

      are described in MCR 2.302(B)(1)) . With respect to each such person, please

      describe any knowledge that Defendant has reason to believe the person may have.

      Also, please explain why Defendant believes that each such person may have such

      knowledge concerning this case. Furthermore, if Defendant has conducted any

      interviews or conversations concerning this case, please state:

       a.    the person(s) interviewed or spoken to;

       b.    the person(s) conducting the interview(s) or discussion(s);

      C.     the date of the interview(s) or discussion(s);

       d.    the length of the interview(s) or discussion(s); and

       e.    a description of all matters discussed during the interview(s) or

             discussion(s).


                                            R
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19               PageID.24     Page 20 of 28



►~~.~y~.TJ 2 1:~


 A




 INTERROGATORY:

 7.       Please state the name, address and telephone number of each and every person that

          Defendant may call as a witness [Please note that Plaintiff uses the term `may' so

          as to expressly request information concerning the identity and location of persons

          having knowledge of discoverable matter within the meaning of MCR

          2.302(B)(1)] that may be used as witnesses. Plaintiff fully understands that

          Defendant may not know at this juncture who it will call as a witness.] Also,

          please summarize the testimony of each such person.

 ►~110►y1.M 11;~


7.




 INTERROGATORY:

 8.       Please explain in detail the factual and legal basis of each and every defense that

          Defendant has asserted or may assert in this case.


                                                7
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19             PageID.25     Page 21 of 28



 ANSWER:




 INTERROGATORY:

 9.    Please list the author, title, date and contents description of each document that

       Defendant may introduce for purposes of supporting any dispositive motion or for

       the purposes of supporting defenses at trial. Also, please summarize the evidence

       contained in each such exhibit. In lieu of identifying and/or summarizing the

       contents of these documents Defendants may attach copies of these documents and

       identify them as documents provided in response to interrogatory number 9.

 ANSWER:

a




 INTERROGATORY:

 10.   Please list the name, address and telephone number of each and every employee

       who was placed into the position Plaintiff worked in from April 2, 2018 to the

       present date. With respect to each person identified:

       a.     State the number of hours this person worked each week in the position
              Plaintiff held;

       b.     State the amount of compensation this person earned each week in the
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19              PageID.26     Page 22 of 28



                position Plaintiff held.

 ANSWER:

 10.



 INTERROGATORY:

 11.    Please state whether, within the last five (5) years, Defendant has ever been a party

        to an employment related lawsuit in which the Plaintiff employee in such lawsuit

        was employed by Defendant and the employee alleged he or she was the victim of

        unlawful discrimination.

 ANSWER:

 11.




 INTERROGATORY:

 12.    If the answer to interrogatory 11 is in the affirmative, please list the name, address

        and telephone number of each Plaintiff and Defendant, the case number and the

        disposition or current status of each case.

 vk11 &A '/ :
 :


 12.




                                               9
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19             PageID.27    Page 23 of 28



INTERROGATORY:

13.    If Defendant intends to defend the decision to terminate Plaintiff from its employ

       based on allegations of poor performance or misconduct on the job, please identify

       all persons present, at any time, when Plaintiff was disciplined by Defendant for

       any activity or performance she engaged in while employed by Defendant. Also,

       please identify the allegations made causing such discipline.

~_IMAiIN N7i
 13.




INTERROGATORY:

14.    Please state the name, title, address and telephone number of each and every

       person who participated in any respect in the investigation of any employment

       infraction or performance issue that Plaintiff was accused of committing while

       employed by Defendant. Also, please describe the participation of each such

       person. Also, please describe the conduct that led to the discipline.

 ANSWER:

 14.




                                             10
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19            PageID.28       Page 24 of 28




INTERROGATORY:

 15.   Please list the date, evaluator and evaluation grade with respect to each and every

       evaluation that Plaintiff ever received while employed by Defendant.

 ANSWER:

 15.




 INTERROGATORY:

 16.   Please state the name, title, address and telephone number of each and every

       person who participated in the decision to terminate Plaintiff from employment

       with Defendants. Please also describe the participation of each such person.

 ANSWER:

 16.




 INTERROGATORY:

 17.   Please state whether, within the last five (5) years, any complaints of

       discrimination based upon disability or perceived disability or of complaints for

       failure to accommodate a disabled person or person perceived to be disabled have


                                             11
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19            PageID.29      Page 25 of 28



       been made to any person employed by Defendant or department with Defendant.

       Please note that this interrogatory embraces complaints that did not turn into

       lawsuits. If any such complaints have been made, please list the name, address and

       telephone number of the complainant, the date of the complaint, the nature of the

       complaint, the name, address and telephone number of each person investigating

       the complaint, and the disposition or pending status of the complaint.

 ANSWER:

 17.




 INTERROGATORY:

 18.   Please list each and every document contained in each Plaintiff s personnel file.

       With respect to each document, please list the date of the document, the title of the

       document, the person signing the document and the purpose of the document.

 ANSWER:

 IU.
  ,



 INTERROGATORY:

 19.   Please identify the hourly compensation and including fringe benefits Plaintiff was


                                             12
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19              PageID.30     Page 26 of 28



          receiving as of Apri12018. Also, please list the percentage increases per year that

          have occurred or are expected to occur in the compensation for Plaintiff had she

          not been terminated from employment by Defendants.

I:I~t.`lIiM a ~i~

 19.




 INTERROGATORY:

 20.      As to each witness who may be identified in Defendant's witness list, set forth the

          individual's full name, age, address, and in summary form, the nature of the

          witness' anticipated testimony.

: MV~/ :

 20.




 INTERROGATORY:

 21.      Please state whether Defendant has obtained any statements, oral, written or in any

          other form and from any person, regarding any of the events or happenings alleged

          in Plaintiffs Complaint, or in Defendant's Answer or Affirmative Defenses. If

          Defendant has obtained any such statements, please list the following with respect

          to each statement obtained:


                                               IR
Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                   PageID.31      Page 27 of 28



        a.     the nature of the statement;

        b.     the name of the person making the statement;

        C.     the content of the statement;

        d.     the name of the person(s) to whom the statement was made; and

        e.     the location of the statement.

 ANSWER:

 21.




                       REQUEST FOR PRODUCTION OF DOCUMENTS

 Please produce the following:

 1.     Documents establishing the truth and basis for a denial or an intent to deny each of the

        factual allegations set forth in Plaintiffs complaint. For the specific allegations,

        Defendant should review the complaint that was served upon Defendant.

2.      Documents supporting any affirmative defenses Defendant has asserted or intends to

        assert in Defendant's answer to to Plaintiffs complaint

3.      Documents Defendant presently intends to produce or use at trial, as well as documents

        that Defendant may produce at trial and use at trial.

4.      Any and all documents used to respond to Plaintiff's First Set of Interrogatories and this

        Request to Produce.


Dated: March 18, 2019
                                                       Alec S. Gibbs (P73593)
                                                       Attorney For Plaintiff

                                                  14
                                                                Case 2:19-cv-11065-GAD-SDD ECF No. 1-1 filed 04/12/19                                                                                            PageID.32                       Page 28 of 28
                                                                                                                                                                                                                                                                                                                                                            USA $6'0
                                                                                                                                                                                                                                                                                                                                                                 __
                                                                                                                                                                                                                                                                         ~            '.~ t"."                ..: e._..~: •~                                        ~~
                                                                                                                                                                                                                                                                                                                                  .              s:       ~
                                                                                                                                                                                                                                                                                                               ~.`~....
                                                                       I                                                                                                                                                                                                 7 .                                                                  _,
                                                                                                                                                                                                                                                                                    •_~,v                    1
                                                                                                                                                                                                                                                                     _          I`~ . ..               ✓"."y..l .
                                                                                                                                                                                                                                                                                            ` ,.;y'?'~-'                                              _
     ~                              .                                                                                                                                                                                        _                             _                           I/l'
                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                ~_:Lz~ ~_.,. PLL ..
                                                                                                                                                                                                                                                                                                  dt
                                                                             7017_ 268 ❑ 0 0 00 1262 9292                                                                                                                                                           ~ _ :...~~:~~`        .~-_= ~ .          l~_             '         YO

.._.. _                                                                                           - ' --- - --. .                                                                                                                                                                _C=~ ,s ;_         ~--••k
                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                    ~,.~.~~'.._"~,~;~;~ _'~~a'~:'..o._>.,~~~„"`•,.-:.,~-~.: r .
                                                                                                                                                                                                                                                                       -:'~w,.o..ss..~'-~ ~`~~•>o..,,,~,:~`~,,
                                                                                                                                                                                                                                                                             `~                                                         -.`°•,- ,
                                                                                                                                                                                                                                                                             ~~..----~,~..::
                                                                                                                                                                                                                                                                                ~            :~,-,^~.-~..-.-.            f ,~. a-~..:,.- -      •
                                                                                                                                                                                                                                                                          _—   ,..                     •w=~.             ~.,. . ""~-,
                                                                                                                                                                                                                                                                                                                                           ~,"..
                                                                                                                                                                                                         .,,,,'.~'"""~.,.....:                                                                                   .: ~_.'r~:.-~"='~•~
                                                                                                                                                                                                                                  w_~"'"~"`~---e.,~..a.~..-..,:~~-^°'a-ti;,,.~;„,-,,,._..,-_...~"'""~-°,,.-aa. ,.,.,.~::
                                                                                                                                                                            '•••.                                        `~`°'.,~-                                                                                                          .~.~„ •
                             -                                                                                                                      ,.                              •         -. .       :~~     ~.'°"-~.,,a~'°'  .: _ -                        _,; . .,.. ~,,,~~~,                     :... -~..a.a~.•- _~,r.•~'.xl.~¢~ Mg..
     '                                  •                          '                                                            .
                                                                                                                                             ..__. .. .. ~                          1- . ..
                                                                                                                                                                                                           _                                         _.                                               .                                     r~y.y~e®`-. a.k
                                                                                                                     _                                                                               ~                                                                                    ~
                                                    . .vny.r....
                                                              . ..~            -       .     '.~- '                                . r-v •          _.
                                                                                                                                                         -"    .... ,                                    N~~
                                                                                                                                                                                                                              u.~..                ~_         . .
                                                                                                                                                                                                                                                             W4hv,r.vY•~'  • •`
                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                            a~
                                                                                                                                                                                                                                                                                      ~ .~M+1a.~
                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                                      ~-
                                                                                                                                                                                                                                                                                                                          '~ay$
                                                                                                                                                                                                                                                                                                                              ~ -
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                "".~•-~"
                                                                                                                                                                                                                                                                                                                                          ~                    • •ia..r
                                           ~:.   rMr_,M1         - "r..i~   14..M.                          'r....•                            r r . ..rrt *            .                                               'r                                                                       _
                                                                                                                                                                                                         •-N`. _ _— ".'raoG~P+.~.. ~
                                        ..•I                                                        .a-._                             _.a..r '                                                                                              ~•~-
 ~                       _                              _._       e•               -       .~YV."'                  M.r a...,.,...tP"                       '                                                                                                                  •                         _ ~,yr~+ '~
                                                                                                                                                                                                                                                                                                                  •   "~-~`u'.y~ _ .
                                                                                                                                                                                                                                    r.~,y M~ •           .~                          _             ~r^'rA'-- •~                  .w4.r•~:(+Y'rF        - ~J-'~y
                                                                                                                                                              ~'                                                   -~ .r                                                                                                                             _  .         •Ym~..
.                    .                            .                                                                                                    -                                                 ....          .R:..                                                 ~~                                     •      .
                                                                                                                                                                                                                 .    ...       .. ... -... "r               .•. -   _ ~ J^            .. ~ ~. .           r••             •~~F~      ..~ .. d"°•.      •'W :nl
                                                                                                                                                                                                           . e~.. ..^,n....               . w-"'.f.t •_rwu_. _            ..eYr"•T                    _
                                                                                                                                                                                                                                                                                                            ~-d~~~+a'o:_ v,~: `     ..—.           Y,G"yoyr
                                                                                                                                                                                                                                                                                                                                                   :         •
                                                                                                                                                                                                                                                                                                                                                                    _.•
          ...~.
             _ - ~                                                                                                                                                -                                                       '~wati~....t['
                                                                                                                                                                                                                                -.
                                                                                                                                                                                                                                           :.               ._ ,~'w.
                                                                                                                                                                                                                                                                ,_
                                                                                                                                                                                                                                                                   r~w""
                                                                                                                                                                                                                                                                        ,,}        ]      •wavu.
                                                                                                                                                                                                                                                                                         y-
                                                                                                                                                                                                                                                                                                   .r—~-...             r     Va- M-~rL.      •~r           t`•    l •..
                                                                                                                                                                                                                                                                                                                                                             ..}•P}!...

                                             _




                                 Law Office of Gregory T. Gibbs                                                                                                                                                                                                                                  -
                                 717 S. Grand Traverse Street
                                 F1int,lVlichigan 48502




                                                                                                                                                                        CERTIFIED MAIL
                                                                                                                                                                        RETURN RECEIPT   , REQUESTED                                                                                                                          ~
                                                                                                                                                                        Trilogy Healthcare of Lapeer, LLC
                                                                                                                                                                        c% CSC-Lawyers Incorporating Service                                                                                                              I
                                                                                                                                                                        601 Abbott Road
                                                                                                                                                                        East Lansing, Michigan 48823
